IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 137 EAL 2019
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
ANTONIO JOHNSON, JR.,                       :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2019, the Petition for Allowance of Appeal

and the Motion for Judgment of Default are DENIED.